DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an ion source with a plurality of arc chambers and a carousel, where the carousel comprises a static cylinder and a dynamic cylinder coupled to the plurality of arc chambers, and a gas connection element associated with each of the plurality of arc chambers configured to selectively interface with a fixed gas conduit associated with the static cylinder, where the gas connection element and fixed gas conduit are separated by a gap.
In the prior art, Aitken (US 5,300,785 A) teaches a plurality of arc chambers and a carousel with gas connection elements configured to selectively interface with a fixed gas conduit, but does not teach or make obvious a gap between the gas connection element and the conduit which allows a small amount of gas to escape.  A multi-arc chamber system without a rotating carousel is taught by Cherekdijan (US 20120129324 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881